DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, line 1 recites the limitation “a spring-loaded yolk” which should be changed to “a spring-loaded yoke”.  
Claim 15, line 2 recites the limitation “the spring-loaded yolk” which should be changed to “the spring-loaded yoke”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4, 6, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 and 9 of U.S. Patent No. 10,829,145 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the first gear and second gear of the current application is the same limitations as the respective internal gear and first gear of U.S. 10,829,145 as shown in claim 6.
Claims 1 – 3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 and 13 of U.S. Patent No. 10,822,020 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. 10,822,020 discloses a first pinion correlated to the third pinion of the present application, a first internal gear correlated to the second gear of the present application, a second internal gear correlated to the first pinion of the present application; a third pinion correlated to the first pinion of the present application.  In other words, the structural limitations of U.S. 10,822,020 are recited in reverse to the structural limitations of the present application, but are the same limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 7 – 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Westercamp et al. (US 4,741,409).
For claim 1, Westercamp et al. discloses an apparatus 28 comprising:
a first gear 60;
a first pinion 58 [engaged with the first gear] (col. 3, lines 16 – 17);
a second pinion 64 [fixed to the first gear] (col. 3, lines 19 – 22);
a second gear 66 [engaged with the second pinion] (col. 3, lines 19 – 23); and
a third pinion 74 [fixed to the second gear] (col. 3, lines 23 – 29), [the third pinion to engage with a steering rack 78 of a vehicle 10] (col. 3, lines 53 – 55).
For claim 2, Westercamp et al. discloses the apparatus [wherein the second gear is meshed with the second pinion] (col. 3, lines 19 – 23).
For claim 3, Westercamp et al. discloses the apparatus [wherein the first gear is meshed with the first pinion] (col. 3, lines 16 – 17).
For claim 7, Westercamp et al. discloses the apparatus [wherein the second gear is an external gear] (fig. 3).
For claim 8, Westercamp et al. discloses the apparatus wherein the first gear rotates about a first axis 62 and the second gear rotates about a second axis 40, [the first axis different than the second axis] (fig. 3, col. 3, lines 18 – 19).
For claim 9, Westercamp et al. discloses the apparatus [wherein the first axis is parallel to the second axis] (col. 3, lines 18 – 19).
For claim 10, Westercamp et al. discloses the apparatus wherein the first pinion rotates about a third axis 52, [the first axis parallel to the third axis] (fig. 3, col. 3, lines 18 – 19).
For claim 11, Westercamp et al. discloses the apparatus [wherein the second pinion and the first gear are coaxial] (fig. 3, col. 3, lines 16 – 21).
For claim 12, Westercamp et al. discloses the apparatus [wherein the third pinion and the second gear are coaxial] (fig. 3, col. 3, lines 23 – 29, coaxial about axis 40).
For claim 13, Westercamp et al. discloses the apparatus further including a shaft 50 [rotatably coupled to the first pinion] (col. 3, lines 15 – 16), [the shaft to be driven by a motor 54] (fig. 3, col. 3, lines 5 – 7). 
For claim 14, Westercamp et al. discloses the apparatus [wherein the shaft and the first pinion are monolithic] (col. 3, lines 15 – 16).
For claim 15, Westercamp et al. discloses the apparatus further including a spring-loaded yoke 90 [opposite the third pinion] (fig. 3, the yoke is opposite the third pinion in relation to the steering rack 78), [the spring-loaded yoke to maintain engagement between third pinion and the steering rack] (col. 3, lines 60 – 64).
For claim 16, Westercamp et al. discloses the apparatus further including:
[a first housing encompassing the first gear;
a first plate abutting a first surface of the first housing; and
a second plate abutting a second surface of the first housing, the first surface opposite the second surface] (drawing 1 below).

    PNG
    media_image1.png
    809
    843
    media_image1.png
    Greyscale

Drawing 1
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Westercamp et al. (US 4,741,409) in view of Nakamura et al. (EP 1873041 A1).
For claim 4, Westercamp et al. does not explicitly disclose the apparatus wherein the first gear is a helical gear.
Nakamura et al. discloses a driving gear 25; an intermediate gear 26; and a driven gear 27; [the driving gear, intermediate gear, and driven gear individually comprise helical gears, thus constituting a helical gear mechanism] (page 4, col. 6, paragraph [0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the helical gear of Nakamura et al. with the first gear of Westercamp et al. to allow for smoother gear operation, while reducing overall noise and vibration, thus reducing overall maintenance costs.	
For claim 5, Westercamp et al. does not explicitly disclose the apparatus wherein the second gear is a helical gear.
Nakamura et al. discloses a driving gear 25; an intermediate gear 26; and a driven gear 27; [the driving gear, intermediate gear, and driven gear individually comprise helical gears, thus constituting a helical gear mechanism] (page 4, col. 6, paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the helical gear of Nakamura et al. with the second gear of Westercamp et al. to allow for smoother gear operation, while reducing overall noise and vibration, thus reducing overall maintenance costs.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Westercamp et al. (US 4,741,409).
For claim 19, Westercamp et al. does not explicitly disclose the apparatus wherein the first gear is disposed above the second gear.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified rearrangement the first gear is disposed above the second gear, wherein such rearrangement provides for increased overall weight of the vehicle, thus improving overall roll resistance,  since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Japikse, 86 USPQ 70. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific orientation any previously unexpected results.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Westercamp et al. (US 4,741,409) in view of Du et al. (US 9,815,192).
For claim 20, Westercamp et al. does not explicitly disclose the apparatus wherein the first gear and the second pinion are monolithic.
Du et al. discloses [a second-stage pinion 240 and a face gear 222 are monolithic] (fig. 5, col. 5, lines 63 – 64).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the monolithic of a pinion gear and a gear as taught by Du et al. with the first gear and the second pinion of Westercamp et al. to allow for an overall reduction in parts, thus improving the overall manufacturing process.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose a first pivot pin rotatably coupling the first housing and the first plate; and a second pivot pin rotatably coupling the first housing and the second plate; or a second housing encompassing the second gear, the second pinion and the third pinion, the second housing disposed below the first housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE-102012019428A1 – comprising a gearing system; a motor; and a rack;
US-4570734 – comprising an output shaft; and an internal gear;
DE-2520508A1 – comprising a rack, a primary pinion; and at least one helical pinion gear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611